Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  134187                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 134187     

                                                                    COA: 272584      

                                                                    Wayne CC: 02-015202 

  TMANDO DENSON,

          Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the April 20, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2007                  _________________________________________
           d0917                                                               Clerk